EXHIBIT 10.14

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

This Amendment is made effective as of this 26th day of December, 2012, by and
between MakeMusic, Inc. (the “MakeMusic”) and Karen L. VanDerBosch
(“Executive”).

WHEREAS, MakeMusic and Executive entered into an Employment Agreement dated
May 9, 2009, (the “Agreement”), which provides for severance if Executive’s
employment is terminated by MakeMusic for any reason; and

WHEREAS, it has come to MakeMusic’s attention that certain provisions of the
Agreement should be clarified for compliance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the notices, regulations and other
guidance of general applicability issued thereunder (“Code Section 409A), and
the parties desire to amend the Agreement for compliance with Code Section 409A
in accordance with Notice 2010-80; and

NOW, THEREFORE, the parties agree as follows:

1. Section 3.02(d) of the Agreement is hereby amended in its entirety to read as
follows:

“(d) If termination occurs pursuant to subparagraph 3.01(d), all benefits and
compensation shall terminate as of the termination date. In addition, Executive
shall receive cash severance payments equal to Executive’s annual base salary in
effect at the time of termination of employment and the pro-rated value of any
incentive compensation earned through the date of termination. Such payments
shall be paid to Executive monthly over the course of a one-year period. The
first such severance payment shall be made on the next regularly scheduled
payroll date which occurs on or after the 60th day following Executive’s
termination of employment, provided that Executive has executed the release
agreement described below, has not revoked such release agreement and all
applicable rescission periods have lapsed by such 60th day. Notwithstanding
anything in this Agreement to the contrary, if any of the payments described in
this Section 3.02 are subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”) and MakeMusic
determines that Executive is a “specified employee” as defined in Code
Section 409A as of the date of Executive’s termination of employment, such
payments shall not be paid or commence earlier than the first day of the seventh
month following the date of Executive’s termination of employment. As a
condition to Executive’s receipt of the severance payments, Executive shall be
required to execute, return, comply with and not rescind a full and final
release of any and all claims in favor of MakeMusic within the time period
described above. Such release agreement shall be prepared by MakeMusic.”



--------------------------------------------------------------------------------

2. Section 10.09 is hereby amended in its entirety to read as follows:

“10.09 Code Section 409A. This Agreement is intended to comply with Code
Section 409A or an exemption thereunder and shall be construed and administered
in accordance with Code Section 409A. Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a ‘separation from service’ under Code
Section 409A. Notwithstanding anything in this Agreement to the contrary,
MakeMusic expressly reserves the right to amend this Agreement without
Executive’s consent to the extent necessary to comply with Code Section 409A, as
it may be amended from time to time, and the regulations, notices and other
guidance of general applicability issued thereunder.”

3. Except as set forth herein, all provisions of the Agreement shall remain in
full force and effect without modification. Further, nothing in this Amendment
is intended to modify the amount, timing or form of payment for the deferred
compensation benefits described in the Agreement, and this Amendment shall, at
all times, be construed in compliance with Code Section 409A.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

MAKEMUSIC, INC. By:   /s/ Michael Skinner  

Its:   Chairman, Compensation Committee

/s/ Karen L. VanDerBosch Karen L. VanDerBosch